Citation Nr: 1341231	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  10-21 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims of entitlement to service connection for PTSD.  As noted in a May 2013 remand, the Board recharacterized the issue on appeal to include psychiatric disorders other than PTSD, pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran testified before the Board at hearing that was held at the RO in January 2013.  A transcript of that hearing is of record.  In May 2013, the Board remanded the claim for additional development.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during service.

2.  The Veteran has a current diagnosis of PTSD.  

3.  The current PTSD diagnosis is related to a stressor that has not been independently corroborated.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for PTSD which developed as a result of a stressful in-service event involving the death of a close friend.  In written statements and in January 2013 testimony before the Board, the Veteran described an incident in which he and his friend were refueling jets on board the USS America when he and his friend were hit by a jet blast, knocking his friend overboard.  He asserts that a portion of his friend's body was recovered the following day, and that he has experienced nervousness, sleeplessness, irritability, and recurrent intrusive thoughts about the incident since its occurrence.

Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant issue.  

VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  Finally, notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In the instant case, notice was provided to the Veteran in June 2008, prior to the initial adjudication of his claim in November 2008.  The Veteran was told it was his responsibility to support the claim with appropriate evidence, and he was provided with the text of the relevant regulations relating to VA's duties to notify and assist. He was also provided with the Dingess elements of notice in the November 2008 correspondence.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  As such, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

In next addressing whether VA satisfied its duty to assist the Veteran with respect to his claim, the Board concludes that available records from all relevant sources identified by him, and for which he authorized VA to request, have been associated with the claims file.  The Veteran's service treatment records and VA treatment records are in the claims file.  

VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified.  38 U.S.C.A. § 5103A(b)(1).  To the extent that the Veteran requested that VA obtain records of psychiatric treatment from Washington State Prison, VA made two requests, in September 2008 and September 2010, for such records, without response from the prison.  After each request, VA informed the Veteran that it ultimately was his responsibility to see that VA received the identified records.  In May 2013, the Board remanded the claim in order to make a third attempt to obtain these records.  In May 2013 correspondence, VA requested that the Veteran authorize VA to obtain the prison records on his behalf.  The Veteran, however, did not respond, and as such, VA was unable to make a third request for these records.  Although records which may be relevant to the Veteran's claim have not been associated with the record, VA has fulfilled its duty to assist with obtaining these records.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (holding that if a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence).

The Veteran has not identified any other outstanding relevant evidence.  Thus, VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

There is also substantial compliance with the Board's May 2013 remand directives.  In this regard, outstanding VA treatment records were associated with the record, the Veteran was sent a letter in May 2013 asking him to provide a comprehensive statement of his reported PTSD stressor, following the receipt of which VA attempted to corroborate the stressor, a VA psychiatric examination was completed in August 2013, and the appeal was readjudicated by a September 2013 SSOC.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additionally, the Board finds that the August 2013 VA examination is adequate for the issue decided herein.  The August 2013 examiner reviewed the Veteran's claims file, considered his lay statements, and thoroughly responded to the questions pertaining to PTSD asked by the Board.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

In January 2013, the Veteran set forth his contentions at a hearing before the undersigned.  The record reflects that at this hearing the undersigned set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing. 

Based upon the foregoing, the Board finds that there is no further action to be undertaken to comply with VA's duties to notify and assist and that the Veteran will not be prejudiced as a result of the Board's adjudication of this issue.

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In order to establish service connection for a claimed disorder, generally, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)]; (2) a link, established by medical evidence, between current symptoms and a stressor event in service; and (3) credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f) (2013).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 358-59 (1998).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999); Moran v. Principi, 17 Vet. App. 149, 155-59 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. 3.304(f)(2). 

Effective July 13, 2010, 38 C.F.R. §3.304(f) amended, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010), and 75 Fed. Reg. 41,092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

The July 2010 amendment of 38 CFR § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that a VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and that his symptoms are related to the claimed stressor.  

Where the law or regulation changes after a claim has been filed but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Here, the Veteran's claim was appealed to the Board before July 12, 2010, and his claim has not yet been finally decided by the Board.  However, the Veteran does not assert that he was exposed to the type of stressor contemplated by the regulatory amendments, and the amendments therefore are not applicable in this case.  As such, his reported PTSD stressor must be corroborated in order for service connection for PTSD to be warranted.  See Acevedo v. Shinseki, 25 Vet. App. 286, 291 (2012) (noting that if, however, the claimed stressor is not related to combat or to the veteran's "fear of hostile military or terrorist activity," or the provisions of § 3.304(f)(2) and (3) are otherwise found inapplicable, the occurrence of the stressor must be corroborated by credible supporting evidence).

The Board now turns to the merits of the Veteran's claim.  The record reflects that the Veteran has a current diagnosis of PTSD related to the reported in-service stressor involving the death of his friend.  VA clinical records demonstrate that the Veteran continues to receive treatment for PTSD, and the August 2013 report of VA psychiatric examination report confirms a current diagnosis of PTSD based on this stressor.

Having established a current diagnosis of PTSD and link, the remaining question before the Board is whether the stressor to which the PTSD has been attributed has been independently corroborated.

In order to corroborate the stressor pertaining to the Veteran's claim for service connection for PTSD, the RO contacted the requisite record-holding entity, and a negative response was received.  In the August 2013 response, a representative from the U.S. Army and Joint Services Records Research Center (JSRRC) stated that the incident reported by the Veteran was not recorded.  Available records confirmed the Veteran's report of the ship being stationed in the Mediterranean.  JSRRC also stated that a review of the decks logs from the USS America recorded that on June 19, 1972 a "man overboard" alert was sounded.  After searching, the ship found that all personnel were present and accounted for.  JSRRC noted that the USS Dewey was also involved in the search.  The deck logs from that ship were also reviewed and recorded that the search was terminated.  The 1964-1983 ship's history was also reviewed by the JSRRC.  In conclusion, the JSRRC found that the incident listed by the Veteran was not recorded.  

Although records indicate that the Veteran was stationed aboard the USS America during this time period and that his responsibilities included fueling jets, there is no independent verification that the reported stressor occurred.  If the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressor and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  As the second criterion set forth in 38 C.F.R. § 3.304(f) - credible support evidence of his non-combat stressor - has not been met, the Veteran's claim of entitlement to service connection for PTSD cannot be granted.

In determining that service connection for PTSD is not warranted, the Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for service connection PTSD, the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is denied.


REMAND

Additional development is needed prior to disposition of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.

In the May 2013 remand, the Board requested that the Veteran be scheduled for a VA psychiatric examination, and that the examiner "integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status."  In this regard, the Board instructed the examiner, for each mental disorder other than PTSD, to offer an opinion regarding whether each such mental disorder was causally or etiologically related to the Veteran's military service.  The Board additionally asked the examiner to opine as to whether there was a mental disorder superimposed on a personality disorder.  At the time of the May 2013 remand, the record contained diagnoses of PTSD, major depressive disorder, and anxiety disorder.  It appears that on VA examination in August 2013, the examiner determined that the only current psychiatric disorder (disorder for which the DSM-IV diagnostic criteria currently were met) was PTSD.  As such, the examiner did not address the diagnoses of major depressive disorder or anxiety disorder, and also did not address whether there was any disorder superimposed on a personality disorder.  As the requirement of a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," the August 2013 report of examination is insufficient as it relates to diagnoses other than PTSD.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, a remand for an additional examination and opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA mental disorders examination.  The entire claims file and a copy of this REMAND should be made available and be reviewed by the examiner in conjunction with this psychiatric examination, and the examiner should confirm that such records were available for review. 

The examiner is requested to specifically address whether the Veteran currently meets or met the DSM criteria for a diagnosis of major depressive disorder, anxiety disorder, or any other psychiatric disorder excluding PTSD at any time during the appeal period.  

If so, for each diagnosed disability, the examiner should determine whether it is as likely as not (50 percent or greater probability) that such disability had its onset in, or is otherwise related to the Veteran's period of active duty service, to include the personality disorder/anxiety reaction with which he was diagnosed in service.  

If a current personality disorder is diagnosed, the examiner should determine whether such disability was subject to a superimposed disease or injury during active duty service, to include the reported in-service stressor.  If so, the examiner should then determine whether it as likely as not (50 percent or better probability) that any disorder other than PTSD had its onset in, or is otherwise related to this superimposed disease or injury. 

All opinions provided must be thoroughly explained, and a comprehensive rationale for all conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and provide a supporting explanation as to why an opinion cannot be provided without resort to speculation.

2. After accomplishing the above, readjudicate the issue on appeal and review all relevant evidence of record.  If the issue remaining on appeal is not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran, and an appropriate period of time should be provided for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


